Name: Commission Regulation (EEC) No 1848/85 of 2 July 1985 fixing for the 1985/86 marketing year the reference prices for pears
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 174/ 16 Official Journal of the European Communities 4. 7 . 85 COMMISSION REGULATION (EEC) No 1848/85 of 2 July 1985 fixing for the 1985/86 marketing year the reference prices for pears reference price may, however, not be lower than in the preceding marketing year ; Whereas to take variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial charac ­ teristics being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying the speci ­ fied requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular Article 27 ( 1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed before the beginning of each marketing year ; Whereas pears are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas pears harvested during a given crop year are marketed from June of one year to May of the follow ­ ing year ; whereas the quantities marketed in June and May of the following year are so small that there is no need to fix reference prices ; whereas the reference prices should therefore be fixed for the period 1 July up to and including 30 April of the following year ; Whereas Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the standard cost of transpor ­ ting Community products between production areas and Community consumption centres in the prece ­ ding year, by :  the increase in production costs for fruit and vege ­ tables, less productivity growth, and  the standard rate of transport costs in the current marketing year ; Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State plus transport costs for the current year, after this amount has been increased by the rise in production costs less productivity growth ; whereas the HAS ADOPTED THIS REGULATION : Article 1 For the 1985/86 marketing year, the reference prices for pears falling within subheading 08.06 B II of the Common Customs Tariff, expressed in ECU per 100 kilograms net of packed products of class 1 , of all sizes, shall be as follows ; July : August : September : October : November : December : January to April inclusive : 44,86 38,11 37,83 40,85 43,78 46,95 48,90 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (  ) OJ No L 118 , 20 . 5 . 1972, p. 1 . (2 OJ No L 130 , 16 . 5. 1984, p. 1 . 4. 7. 85 Official Journal of the European Communities No L 174/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 July 1985. For the Commission Frans ANDRIESSEN Vice-President